Exhibit 10.1

 

UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT (“Agreement”) is entered into this 21st day of
September, 2007, by and between Dakota Growers Pasta Company, Inc., a North
Dakota corporation (“Buyer”), and TechCom Group, LLC (“TechCom”), Buhler, Inc.
(“Buhler”) and B-New, LLC (“B-New”) (each a “Seller” and collectively the
“Sellers”).

 

W  I  T  N  E  S  S  E  T  H:

 

WHEREAS, Sellers are holders of Units (the “Units”) of DNA Dreamfields Company,
LLC, an Ohio limited liability company (the “Company”); and

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, the Units held by Sellers, upon the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, in consideration of and in reliance upon the representations,
warranties and obligations in this Agreement, the parties agree as follows:

 


1.                                      DEFINITIONS. WHEN USED IN THIS
AGREEMENT, THE FOLLOWING TERMS IN ALL OF THEIR TENSES AND CASES WILL HAVE THE
MEANINGS ASSIGNED TO THEM BELOW OR ELSEWHERE IN THIS AGREEMENT AS INDICATED
BELOW:


 

“Affiliate” of any Person means any person directly or indirectly controlling,
controlled by, or under common control with, any such Person and any officer,
director, governor, or controlling person of such Person.

 

“Contract” means any commitment, understanding, instrument, lease, pledge,
mortgage, indenture, note, license, agreement, purchase or sale order, contract,
promise, or similar arrangement evidencing or creating any obligation, whether
written or oral.

 

“Governmental Authority” means any federal, provincial, municipal, state,
regional or local authority, agency, body, court or instrumentality, regulatory
or otherwise, domestic or foreign, which, in whole or in part, was formed by or
operates under the auspices of any federal, provincial, municipal, state,
regional or local government, domestic or foreign.

 

“Law” means any common law and any federal, provincial, municipal, state,
regional, local or foreign law, bylaw, rule, statute, ordinance, rule, order or
regulation.

 

“Lien” means any lien, charge, covenant, condition, easement, adverse claim,
demand, encumbrance, limitation, security interest, option, pledge, or any other
title defect or restriction of any kind.

 

“Losses” means any liability, damage, deficiency, cost or expense, including
reasonable attorney, technical, engineering, laboratory, accounting and report
fees.

 

--------------------------------------------------------------------------------


 

“Operating Agreement” means the Operating Agreement of the Company dated October
31, 2003, as amended on February 9, 2004, October 25, 2004 and November 1, 2004
and as amended and restated on May 1, 2005, as in effect on the date hereof.

 

“Person” means any individual, corporation, partnership, association, trust or
any other entity or organization.

 


2.                                      PURCHASE AND SALE OF UNITS. SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, SELLERS HEREBY AGREE TO SELL,
TRANSFER AND ASSIGN TO BUYER, AND BUYER HEREBY AGREES TO PURCHASE FROM SELLERS,
THE UNITS HELD BY SELLER AS DESCRIBED IN EXHIBIT A HERETO (THE UNITS SO SOLD,
TRANSFERRED AND ASSIGNED TO BUYER BEING THE “PURCHASED UNITS”). EACH SELLER DOES
HEREBY ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING ANY PROVISIONS IN THE
OPERATING AGREEMENT TO THE CONTRARY, THE COMPANY SHALL CONTINUE IN EXISTENCE AS
AN ENTITY FOLLOWING THE COMPLETION OF THE PURCHASE AND SALE OF UNITS
CONTEMPLATED BY THIS AGREEMENT. EACH SELLER DOES FURTHER ACKNOWLEDGE AND AGREE
THAT THE COMPANY SHALL CONTINUE TO HOLD ALL RIGHTS WITH RESPECT TO THE “BRAND”
AND THE LICENSED USE OF THE “TECHNOLOGY” (AS DEFINED IN THE OPERATING AGREEMENT)
THAT ARE GRANTED TO THE COMPANY BY THE TERMS AND CONDITIONS OF THE OPERATING
AGREEMENT AND THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL NOT IN
ANY WAY REDUCE, IMPAIR OR TERMINATE THE COMPANY’S RIGHTS TO THE BRAND OR THE
TECHNOLOGY AS ESTABLISHED UNDER THE OPERATING AGREEMENT.


 


3.                                      PURCHASE PRICE. IN CONSIDERATION OF
BUYER’S PURCHASE OF THE PURCHASED UNITS, BUYER SHALL PAY EACH SELLER AN AMOUNT
EQUAL TO $37,393 PER UNIT (THE “PURCHASE PRICE”) IN RESPECT OF THE PURCHASED
UNITS OF SUCH SELLER, PAYABLE BY MEANS OF WIRE TRANSFER AT THE CLOSING.


 


4.                                      REPRESENTATIONS AND WARRANTIES OF
SELLER. EACH SELLER, SEVERALLY AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS
TO BUYER, AS FOLLOWS:


 


4.1                                 PURCHASED UNITS. EACH SELLER OWNS,
BENEFICIALLY AND OF RECORD, ALL RIGHT, TITLE AND INTEREST IN AND TO THE
PURCHASED UNITS, FREE AND CLEAR OF ALL LIENS. AT THE CLOSING, BUYER WILL ACQUIRE
FROM SELLER GOOD AND VALID TITLE TO THE PURCHASED UNITS, FREE OF ALL LIENS.
OTHER THAN THE PURCHASED UNITS, SELLER HAS NO OTHER INTEREST IN ANY UNITS, OTHER
EQUITY SECURITIES OF THE COMPANY, SECURITIES OF THE COMPANY CONTAINING ANY
EQUITY FEATURES, ANY RIGHT, SUBSCRIPTION, WARRANT, OPTION, CONVERSION RIGHT OR
AGREEMENT OF ANY KIND TO PURCHASE OR OTHERWISE ACQUIRE FROM THE COMPANY ANY
MEMBERSHIP INTEREST, INTEREST IN ITS UNITS OR OTHER EQUITY OR ANY OTHER
SECURITIES OF THE COMPANY OF ANY KIND.


 


4.2                                 AUTHORITY; ENFORCEABILITY. SELLER IS DULY
FORMED OR ORGANIZED AND VALIDLY EXISTING, AND HAS THE REQUISITE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE POWER TO SELL, TRANSFER AND CONVEY
THE PURCHASED UNITS AS PROVIDED BY THIS AGREEMENT). THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SELLER AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE
ACTION ON THE PART OF SELLER, AND NO OTHER  


 

2

--------------------------------------------------------------------------------


 


PROCEEDINGS ON ITS PART ARE NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT. THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SELLER AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF SELLER,
ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT
THAT SUCH ENFORCEABILITY (I) MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS
GENERALLY, AND (II) IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


4.3                                 CONSENTS. EXCEPT AS PROVIDED IN THE
OPERATING AGREEMENT AND EXCEPT FOR SUCH APPROVALS, CONSENTS OR WAIVERS OF, OR
FILINGS WITH, PERSONS OR GOVERNMENTAL AUTHORITIES THAT HAVE ALREADY BEEN
OBTAINED BY SELLER, NO APPROVAL, CONSENT OR WAIVER OF, OR FILING WITH, ANY
PERSON OR GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE EXECUTION, DELIVERY OR PERFORMANCE BY
SELLER OF THIS AGREEMENT.


 


4.4                                 NO CONFLICTS. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SELLER AND THE CONSUMMATION BY SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONFLICT WITH OR RESULT IN ANY BREACH
OF, OR GIVE RISE TO RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION UNDER THE PROVISIONS OF ANY CONTRACT BY WHICH SELLER OR ANY OF ITS
PROPERTIES IS BOUND OR AFFECTED, OR ANY LAW TO WHICH SELLER OR ANY OF ITS
PROPERTIES IS SUBJECT.


 


4.5                                 EXCULPATION AMONG SELLERS; RELIANCE ON
ADVISORS. EACH SELLER ACKNOWLEDGES THAT IN MAKING ITS DECISION TO SELL THE
PURCHASED UNITS, IT IS NOT RELYING UPON ANY ADVICE OR INFORMATION FROM ANY OTHER
SELLER OR FROM ANY PERSON, INCLUDING THE COMPANY OR BUYER OR THEIR RESPECTIVE
AFFILIATES. EACH SELLER HAS REVIEWED WITH SUCH SELLER’S OWN TAX ADVISORS THE TAX
CONSEQUENCES OF THE SALE OF THE PURCHASED UNITS AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND HAS AND WILL RELY SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY, BUYER OR EITHER OF
THEIR RESPECTIVE AFFILIATES. EACH SELLER UNDERSTANDS THAT SUCH SELLER (AND NOT
THE COMPANY OR BUYER) SHALL BE RESPONSIBLE FOR EACH SUCH SELLER’S OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF SUCH SELLER’S SALE OF THE PURCHASED
UNITS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH SELLER
ACKNOWLEDGES THAT STOEL RIVES LLP IS LEGAL COUNSEL TO BUYER, WHOSE INTERESTS ARE
IN CONFLICT WITH THOSE OF THE SELLERS, AND THAT STOEL RIVES LLP, AS COUNSEL FOR
BUYER, DOES NOT REPRESENT ANY SELLER OR ANY SELLER’S INTERESTS IN CONNECTION
WITH THE SALE OF THE PURCHASED UNITS, AND THAT EACH SELLER HAS HAD THE
OPPORTUNITY TO OBTAIN ADVICE FROM SELLER’S OWN LEGAL COUNSEL REGARDING THE SALE
OF THE PURCHASED UNITS.


 


4.6                                 DISCLOSURE. NO REPRESENTATION OR WARRANTY OF
ANY SELLER IN THIS AGREEMENT OR IN ANY CERTIFICATE, SCHEDULE, STATEMENT OR OTHER
DOCUMENT FURNISHED OR TO BE FURNISHED TO BUYER PURSUANT TO THIS AGREEMENT OR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT CONTAINS OR WILL
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR WILL OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED


 

3

--------------------------------------------------------------------------------


 


HEREIN OR THEREIN OR NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN NOT
MISLEADING.


 


5.                                      REPRESENTATIONS AND WARRANTIES OF BUYER.
BUYER HEREBY REPRESENTS AND WARRANTS TO SELLERS, AS FOLLOWS:


 


5.1                                 AUTHORITY; ENFORCEABILITY. BUYER IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
NORTH DAKOTA. BUYER HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER, INCLUDING WITHOUT
LIMITATIONS, THE POWER TO PURCHASE THE PURCHASED UNITS AND DELIVER THE PURCHASE
PRICE TO THE SELLERS AS PROVIDED IN THIS AGREEMENT. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY BUYER AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUISITE
ACTION ON THE PART OF BUYER, AND NO OTHER PROCEEDINGS ON BUYER’S PART ARE
NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BUYER AND
CONSTITUTES THE VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY (I)
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY, AND (II) IS SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


5.2                                 CONSENTS. EXCEPT AS PROVIDED IN THE
OPERATING AGREEMENT AND EXCEPT FOR SUCH APPROVALS, CONSENTS OR WAIVERS OF, OR
FILINGS WITH, PERSONS OR GOVERNMENTAL AUTHORITIES THAT HAVE ALREADY BEEN
OBTAINED BY BUYER, NO APPROVAL, CONSENT OR WAIVER OF, OR FILING WITH, ANY PERSON
OR GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE EXECUTION, DELIVERY OR PERFORMANCE BY BUYER OF THIS
AGREEMENT.


 


5.3                                 NO CONFLICTS. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY BUYER AND THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONFLICT WITH OR RESULT IN ANY BREACH
OF, OR GIVE RISE TO RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION UNDER THE PROVISIONS OF ANY CONTRACT BY WHICH BUYER OR ANY OF
BUYER’S PROPERTIES IS BOUND OR AFFECTED, OR ANY LAW TO WHICH BUYER OR ANY OF
BUYER’S PROPERTIES IS SUBJECT.


 


5.4                                 INVESTMENT INTENT. BUYER IS AWARE THAT THE
SALE OF THE PURCHASED UNITS TO BUYER HEREUNDER HAS NOT BEEN REGISTERED UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS. BUYER IS ACQUIRING THE PURCHASED
UNITS FOR INVESTMENT ONLY, FOR BUYER’S OWN ACCOUNT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE FURTHER SALE OR TRANSFER OF ALL OR ANY PORTION THEREOF.


 


5.5                                 INFORMATION. BUYER HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM THE EXECUTIVE OFFICERS OF THE
COMPANY, CONCERNING THE BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS OF THE
COMPANY. BUYER HAS HAD AN OPPORTUNITY TO OBTAIN, AND HAS RECEIVED, ANY AND ALL
ADDITIONAL INFORMATION DEEMED NECESSARY


 

4

--------------------------------------------------------------------------------


 


BY BUYER TO VERIFY SUCH INFORMATION IN ORDER TO FORM A DECISION CONCERNING A
PURCHASE OF THE PURCHASED UNITS. BUYER ACKNOWLEDGES THAT IN MAKING THE DECISION
TO PURCHASE THE PURCHASED UNITS, BUYER IS NOT RELYING UPON ANY ADVICE FROM ANY
SELLER OR FROM ANY PERSON, INCLUDING THE COMPANY OR SELLER OR THEIR RESPECTIVE
AFFILIATES.


 


5.6                                 DISCLOSURE. NO REPRESENTATION OR WARRANTY OF
BUYER IN THIS AGREEMENT OR IN ANY CERTIFICATE, SCHEDULE, STATEMENT OR OTHER
DOCUMENT FURNISHED OR TO BE FURNISHED TO ANY SELLER PURSUANT THIS AGREEMENT OR
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT CONTAINS OR
WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR WILL OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED HEREIN OR THEREIN OR NECESSARY TO
MAKE THE STATEMENTS HEREIN OR THEREIN NOT MISLEADING.


 


6.                                      CLOSING AND CLOSING DELIVERIES.


 


6.1                                 CLOSING. THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (THE “CLOSING”) WILL TAKE PLACE AT SUCH PLACE
AND SUCH TIME AS IS MUTUALLY AGREEABLE TO BUYER AND SELLERS BUT SHALL OCCUR NO
LATER THAN SEPTEMBER 30, 2007 (THE “CLOSING DATE”).


 


6.2                                 CLOSING PROCEDURES. AT THE CLOSING, EACH
SELLER WILL DELIVER TO BUYER AGAINST PAYMENT BY BUYER OF THE PURCHASE PRICE FOR
THE PURCHASED UNITS AN ASSIGNMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT B, CONVEYING TO BUYER ALL OF EACH SELLER’S RIGHT, TITLE AND INTEREST IN
AND TO THE PURCHASED UNITS OWNED BY SUCH SELLER. EACH SELLER AND RELATED PARTY
OTHER THAN BUHLER SHALL DELIVER TO BUYER A NON-COMPETE AGREEMENT IN
SUBSTANTIALITY THE FORM ATTACHED HERETO AS EXHIBIT C-1; AND BUHLER SHALL DELIVER
TO BUYER A NON-COMPETE AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT C-2.


 


7.                                      RELEASE; SURVIVAL; INDEMNIFICATION.


 


7.1                                 RELEASE.


 


(A)                                  AS A CONDITION TO THIS AGREEMENT AND IN
CONSIDERATION OF THE PAYMENT TO BE RECEIVED BY EACH SELLER, EACH SELLER, FOR AND
ON BEHALF OF SUCH SELLER AND SUCH SELLER’S HEIRS, ADMINISTRATORS, EXECUTORS,
SUCCESSORS, ASSIGNS, AND AFFILIATES AGREES TO, AND HEREBY DOES, RELEASE ACQUIT
AND FOREVER DISCHARGE THE COMPANY, ITS OFFICERS, GOVERNORS, MEMBERS, EMPLOYEES,
AGENTS, SUCCESSORS, ASSIGNS, AND AFFILIATES AND BUYER AND BUYER’S AFFILIATES AND
EACH AND ALL THEREOF, OF AND FROM ANY AND ALL MANNER OF ACTION OR ACTIONS,
SUITS, CLAIMS, DAMAGES, JUDGMENTS, LEVIES, EXECUTIONS, LIQUIDATED OR
UNLIQUIDATED, FIXED OR CONTINGENT, DIRECT OR INDIRECT, WHICH SUCH SELLER, SUCH
SELLER’S HEIRS, ADMINISTRATORS, EXECUTORS, SUCCESSORS AND ASSIGNS EVER HAD, HAVE
OR EVER CAN, SHALL OR MAY HAVE AGAINST THE COMPANY, ITS OFFICERS, GOVERNORS,
MEMBERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS OR BUYER OR ANY OF BUYER’S
AFFILIATES RELATED IN ANY MANNER TO ANY STATE OF FACTS OR


 

5

--------------------------------------------------------------------------------


 


CIRCUMSTANCES ON OR PRIOR TO THE DATE HEREOF, SAVE AND EXCEPT ONLY THOSE RIGHTS,
OBLIGATIONS AND DUTIES IMPOSED AND CREATED BY THIS AGREEMENT AND EXCEPT FOR
LIABILITIES THAT ARISE DUE TO FRAUD COMMITTED BY THE COMPANY OR BUYER.


 


(B)                                 AS A CONDITION TO THIS AGREEMENT AND IN
CONSIDERATION OF THE PURCHASED UNITS, BUYER, FOR AND ON BEHALF OF ITSELF AND ITS
ADMINISTRATORS, EXECUTORS, SUCCESSORS, ASSIGNS, AND AFFILIATES AGREES TO, AND
HEREBY DOES, RELEASE ACQUIT AND FOREVER DISCHARGE THE COMPANY, ITS OFFICERS,
GOVERNORS, MEMBERS, EMPLOYEES, AGENTS, SUCCESSORS, ASSIGNS, AND AFFILIATES AND
SELLERS AND SELLERS’ RESPECTIVE AFFILIATES AND EACH AND ALL THEREOF, OF AND FROM
ANY AND ALL MANNER OF ACTION OR ACTIONS, SUITS, CLAIMS, DAMAGES, JUDGMENTS,
LEVIES, EXECUTIONS, LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, DIRECT OR
INDIRECT, WHICH BUYER, BUYER’S HEIRS, ADMINISTRATORS, EXECUTORS, SUCCESSORS AND
ASSIGNS EVER HAD, HAVE OR EVER CAN, SHALL OR MAY HAVE AGAINST THE COMPANY, ITS
OFFICERS, GOVERNORS, MEMBERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS OR
SELLERS OR ANY OF SELLERS’ RESPECTIVE AFFILIATES RELATED IN ANY MANNER TO ANY
STATE OF FACTS OR CIRCUMSTANCES ON OR PRIOR TO THE DATE HEREOF, SAVE AND EXCEPT
ONLY THOSE RIGHTS, OBLIGATIONS AND DUTIES IMPOSED AND CREATED BY THIS AGREEMENT
AND EXCEPT FOR LIABILITIES THAT ARISE DUE TO FRAUD COMMITTED BY THE SELLERS.


 


7.2                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE SALE AND PURCHASE OF THE PURCHASED UNITS
AND PAYMENT THEREFORE FOR A PERIOD OF THREE (3) YEARS. ALL STATEMENTS CONTAINED
IN ANY CERTIFICATE, INSTRUMENT OR OTHER WRITING DELIVERED BY OR ON BEHALF OF ANY
PARTY PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH OR IN CONTEMPLATION OF
THE TRANSACTIONS HEREIN CONTEMPLATED SHALL CONSTITUTE REPRESENTATIONS AND
WARRANTIES BY SUCH PARTY HEREUNDER.


 


7.3                                 INDEMNIFICATION BY SELLER. FROM AND AFTER
THE CLOSING, EACH SELLER WILL INDEMNIFY BUYER AND AFFILIATES OF BUYER AGAINST
AND HOLD THEM HARMLESS FROM:


 


(A)                                  REPRESENTATIONS. ALL LOSSES RESULTING FROM
OR ARISING OUT OF ANY INACCURACY IN OR BREACH OF ANY REPRESENTATION AND WARRANTY
BY SELLER HEREIN;


 


(B)                                 COVENANTS. ALL LOSSES RESULTING FROM OR
ARISING OUT OF ANY BREACH OR NONPERFORMANCE OF ANY COVENANT OR OBLIGATION OF
SELLER HEREIN; AND


 


(C)                                  COSTS. ANY AND ALL COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, LEGAL AND ACCOUNTING FEES) RELATED TO ANY OF THE
FOREGOING.


 

Notwithstanding the foregoing provisions, each Seller’s indemnification
obligation pursuant to this Section 7.3 shall not exceed the Purchase Price
received by such Seller with respect to the sale of Purchased Units to Buyer
pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------


 


7.4                                 INDEMNIFICATION BY BUYER. FROM AND AFTER THE
CLOSING, BUYER WILL INDEMNIFY SELLER AND AFFILIATES OF SELLER AGAINST AND HOLD
THEM HARMLESS FROM:


 


(A)                                  REPRESENTATIONS. ALL LOSSES RESULTING FROM
OR ARISING OUT OF ANY INACCURACY IN OR BREACH OF ANY REPRESENTATION OR WARRANTY
BY BUYER HEREIN;


 


(B)                                 COVENANTS. ALL LOSSES RESULTING FROM OR
ARISING OUT OF ANY BREACH OR NONPERFORMANCE OF ANY COVENANT OR OBLIGATION OF
BUYER HEREIN; AND


 


(C)                                  COSTS. ANY AND ALL RELATED COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL AND ACCOUNTING FEES) RELATED TO
ANY OF THE FOREGOING.


 

Notwithstanding the foregoing provisions, the Buyer’s aggregate indemnification
obligation pursuant to this Section 7.4 shall not exceed the aggregate Purchase
Price paid by the Buyer with respect to the purchase of Purchased Units from the
Sellers pursuant to this Agreement, and the Buyer’s indemnification obligation
pursuant to this Section 7.4 to each of the Sellers shall not exceed the portion
of the aggregate Purchase Price paid to such Seller by the Buyer.

 


8.                                      MISCELLANEOUS.


 


8.1                                 NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF SIGNED BY THE RESPECTIVE PERSON GIVING SUCH NOTICE OR OTHER
COMMUNICATION (IN THE CASE OF ANY CORPORATION THE SIGNATURE SHALL BE BY AN
AUTHORIZED OFFICER THEREOF) (I) WHEN DELIVERED PERSONALLY, (II) ONE (1) BUSINESS
DAY FOLLOWING DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
(III) TRANSMITTED BY CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF
THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY, (IV) TWO (2) BUSINESS DAYS
AFTER BEING DEPOSITED IN THE UNITED STATES MAIL IN A SEALED ENVELOPE, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:

 

If to Buyer:

 

Dakota Growers Pasta Company, Inc.

One Pasta Avenue

Carrington, ND 58421

Facsimile: (701) 652-3713

Attention: Timothy J. Dodd

 

 

 

with a copy to:

 

Ronald McFall

Stoel Rives LLP

100 South Fifth Street, Suite 1900

Minneapolis, MN 55402

Facsimile: (612) 373-8881

 

7

--------------------------------------------------------------------------------


 

If to a Seller:

 

to the addresses of such Seller set forth on Exhibit D or to such other address
as may have been designated in a prior notice.


 


8.2                                 BINDING EFFECT. EXCEPT AS MAY BE OTHERWISE
PROVIDED HEREIN, THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT IS INTENDED OR
WILL BE CONSTRUED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES HERETO ANY
RIGHTS OR BENEFITS HEREUNDER.


 


8.3                                 HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND WILL BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 


8.4                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN MULTIPLE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, AND ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME DOCUMENT.


 


8.5                                 GOVERNING LAW; PREVAILING PARTY. THIS
AGREEMENT, INCLUDING THE VALIDITY HEREOF AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, AND ALL AMENDMENTS AND SUPPLEMENTS HERETO AND ALL WAIVERS AND
CONSENTS HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF OHIO WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTS OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION. THE
PARTIES AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS AGREEMENT, IN VALIDITY OR PERFORMANCE, SHALL BE INITIATED AND PROSECUTED
AS TO ALL PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS IN THE STATE OF
OHIO. EACH PARTY HEREBY CONSENTS TO AND SUBMITS TO THE EXERCISE OF JURISDICTION
OVER SUCH PARTY’S PERSON BY ANY STATE OR FEDERAL COURT SITUATED IN THE STATE OF
OHIO HAVING JURISDICTION OVER THE SUBJECT MATTER. EACH PARTY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER. IN AN ACTION TO ENFORCE A PARTY’S RIGHTS HEREUNDER,
THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COST AND EXPENSES
(INCLUDING ATTORNEYS’ FEES, WHETHER OR NOT SUIT IS BROUGHT) FROM THE OTHER
PARTY.


 


8.6                                 FURTHER ASSURANCES. THE PARTIES HERETO AGREE
THAT EACH WILL EXECUTE AND DELIVER TO THE OTHER ANY AND ALL DOCUMENTS IN
ADDITION TO THOSE EXPRESSLY PROVIDED FOR HEREIN THAT MAY BE NECESSARY OR
APPROPRIATE TO CARRY OUT THE PROVISIONS OF THIS AGREEMENT, WHETHER PRIOR TO OR
AT THE CLOSING. EACH SELLER FURTHER AGREES THAT, AT ANY TIME AND FROM TIME TO
TIME AFTER THE CLOSING, EACH SELLER WILL EXECUTE AND DELIVER TO BUYER AT BUYER’S
EXPENSE SUCH FURTHER ASSIGNMENTS, CERTIFICATES OR OTHER WRITTEN ASSURANCES AS
BUYER MAY REASONABLY REQUEST TO PERFECT AND PROTECT BUYER’S TITLE TO THE
PURCHASED UNITS OR AS MAY OTHERWISE BE REQUIRED TO CARRY OUT THE PROVISIONS OF
THIS AGREEMENT.


 


8.7                                 NO STRICT CONSTRUCTION. THE LANGUAGE USED IN
THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO
EXPRESS THEIR MUTUAL INTENT, AND NO


 

8

--------------------------------------------------------------------------------


 


RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST EITHER PARTY. THE LANGUAGE
USED IN THIS AGREEMENT WAS NEGOTIATED BY ALL PARTIES AND NO PARTY SHALL BE
DEEMED TO BE THE DRAFTER.


 


8.8                                 MODIFICATION. NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT WILL BE BINDING UNLESS MADE IN A WRITTEN INSTRUMENT
WHICH IS SIGNED BY ALL OF THE PARTIES AND WHICH SPECIFICALLY REFERS TO THIS
AGREEMENT.


 


8.9                                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
AGREEMENTS AND DOCUMENTS REFERRED TO IN THIS AGREEMENT OR DELIVERED HEREUNDER,
INCLUDING, WITHOUT LIMITATION, THE EXHIBITS REFERRED TO HEREIN, ARE THE
EXCLUSIVE STATEMENT OF THE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT
MATTER HEREOF. ALL NEGOTIATIONS AMONG THE PARTIES ARE MERGED INTO THIS
AGREEMENT, AND THERE ARE NO REPRESENTATIONS, WARRANTIES, COVENANTS,
UNDERSTANDINGS, OR AGREEMENTS, ORAL OR OTHERWISE, IN RELATION THERETO AMONG THE
PARTIES OTHER THAN THOSE INCORPORATED HEREIN AND TO BE DELIVERED HEREUNDER.


 


8.10                           INDIVIDUAL OBLIGATIONS OF EACH SELLER.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, EACH REPRESENTATION, WARRANTY,
COVENANT AND AGREEMENT OF A SELLER OR THE SELLERS HEREIN IS MADE BY EACH SELLER
SOLELY AS TO OR ON BEHALF OF ITSELF AND NOT AS TO ALL SELLERS OR ANY OTHER
SELLER, AND NO SELLER SHALL BE LIABLE OR RESPONSIBLE FOR ANY BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT HEREIN BY ANY OTHER SELLER.


 

INTENDING TO BE LEGALLY BOUND, the parties have signed this Unit Purchase
Agreement as of the date first above written.

 

BUYER:

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

 

/s/ Tim Dodd

 

By: Tim Dodd

 

Its:  Pres/CEO

 

SELLERS:

 

 

B-New, LLC

 

/s/ Mike Crowley

 

By: Mike Crowley

Its:  Principal

 

 

TechCom Group, LLC

 

/s/ Jon R. Anfinsen

 

By: Jon R. Anfinsen

Its:  CEO

 

 

Buhler, Inc.

 

/s/ Rene W. Steiner

 

By: Rene W. Steiner

Its:  President

 

/s/ Nikles Malkus

 

By: Nikles Malkus

Its:  CFO, VP Finance

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Number of Units to be Sold

 

Seller

 

Number of Units

 

 

 

B-New, LLC

 

15.12

 

 

 

TechCom Group, LLC

 

17.56

 

 

 

Buhler, Inc.

 

27.00

 

--------------------------------------------------------------------------------